Title: To James Madison from John D. Heath, 29 January 1814
From: Heath, John D.
To: Madison, James


        
          Sir
          Charleston 29 January 1814
        
        I acknowlege the receipt of your letter of the 16th Inst., complying with my request; for which I thank you, as also for that sympathy which you were pleased to express, at the anticipation of the calamity which impended me. How much more sensibly will the goodness, and benevolence of your heart be excited, when I inform you, that I now sustain that evil in

reallity, of which I expressed to you my awful apprehension. That God may long preserve your Excellency in health, and happiness, is the fervent prayer of your unhappy huml Set.
        
          John D. Heath.
        
      